DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 requires the first angle to be within a range of 30 degrees to 80 degrees. Claim 35, which depends from claim 34, requires the first angle to be within a range of 0 degrees to 10 degrees. These two ranges for the first angle are mutually exclusive resulting in claim 35 not including all limitation of claim 34.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 27-28, 30, 32-33, 36-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fielder (US 2019/0024491).
 	With respect to claim 21: Fielder discloses a method of regulating a fluid stream flowing from a subterranean geological formation, comprising: 
flowing the fluid stream into an apparatus (100) positioned within a wellbore (¶ [0050]) and along a primary flow path (path “FLOW” travels through in Fig. 1; ¶ [0050]); 
flowing the fluid stream through a first restriction (110) having a throat portion (111; ¶ [0035-38]); 
flowing a portion of the fluid stream into a first return path (120; ¶ [0035-38]); 
returning the portion of the fluid stream through the first restriction and into the throat portion to mix the portion with portions of the fluid stream flowing through the throat portion along the primary flow path (¶ [0035-38]); and
flowing the fluid stream toward a pump (210; ¶ [0046-47]).
	With respect to claim 22: Fielder further discloses the pump is positioned downstream of a return inlet (121) of the first return path along the primary flow path (Figs. 2, 3B; ¶ [0046]).
With respect to claim 23: Fielder further discloses the fluid stream flows into the apparatus at a first gas volume fraction (¶ [0037, 0040, 0050]), and the fluid stream flows toward the pump at a second gas volume fraction that is that less than the first gas volume fraction (¶ [0037, 0040, 0050]).
	With respect to claim 24: Fielder further discloses the first gas volume fraction is greater than 0.4 and the second gas volume fraction is 0.4 or less (¶ [0037, 0050]).
With respect to claim 27: Fielder further discloses the returning of the portion of the fluid stream through the first restriction and into the throat portion comprises: flowing the portion of the fluid stream through one or more ports (port formed by 122 in 100; Fig. 1) disposed within the first restriction and tangentially to a centerline axis of the primary flow path (¶ [0035-36]; Figs. 1-2).
With respect to claim 28: Fielder further discloses flowing the fluid stream at least partially about a diverter (220) positioned in the primary flow path (Figs. 3A-3B).
With respect to claim 30: Fielder further discloses flowing the fluid stream through one or more flow openings formed in the diverter (Fig. 3A shows 220 having multiple openings).
With respect to claim 32: Fielder further discloses the apparatus comprises a conduit (101, and the conduit comprises the first restriction (Fig. 1).
With respect to claim 33: Fielder discloses a method of regulating a fluid stream flowing from a subterranean geological formation, comprising: 
flowing the fluid stream into an apparatus (100) positioned within a wellbore (¶ [0050]) and along a primary flow path (path “FLOW” travels through in Fig. 1; ¶ [0050]), the primary flow path having a centerline axis that defines a first reference plane that projects radially from the centerline axis (Fig. 1); 
flowing the fluid stream through a first restriction (110) having a throat portion (111; ¶ [0035-38]); 
flowing a portion of the fluid stream into a return inlet (121) of a first return path (120; Figs. 1-2); 
returning the portion of the fluid stream through the return inlet (¶ [0035-38]), through the first return path, through a return outlet of the first return path (122), and through the first restriction and into the throat portion to mix the portion with portions of the fluid stream flowing through the throat portion along the primary flow path (¶ [0035-38]; Figs. 1-2), wherein the portion of the fluid stream is returned through one or more ports (port formed by 122 in 100; Fig. 1) of the return outlet at a first angle relative to the first reference plane (Fig. 1); and
flowing the fluid stream toward a pump (210; ¶ [0046-47]).
With respect to claim 36: Fielder further discloses the portion of the fluid stream is returned through one or more ports of the return inlet at a second angle relative to a second reference plane that projects radially from the centerline axis of the primary flow path (Figs. 1-2).
With respect to claim 37: Fielder further discloses the portion of the fluid stream returned through the one or more ports of the return outlet is returned radially inwards in an upstream direction from the return inlet to the return outlet (Figs. 1-2), and the portion of the fluid stream returned through the one or more ports of the return inlet is returned radially outwards in the upstream direction (Figs. 1-2).
With respect to claim 39: Fielder further discloses the apparatus comprises a conduit (101), and the conduit comprises the first restriction (Fig. 1).

Claims 21, 28, 30-33, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw (US 2009/0120638).
 	With respect to claim 21: Shaw discloses a method of regulating a fluid stream flowing from a subterranean geological formation, comprising: 
flowing the fluid stream into an apparatus (¶ [0015]; Fig. 1) positioned within a wellbore and along a primary flow path (¶ [0015]; Fig. 1); 
flowing the fluid stream through a first restriction (41) having a throat portion (45); 
flowing a portion of the fluid stream into a first return path (35); 
returning the portion of the fluid stream through the first restriction and into the throat portion to mix the portion with portions of the fluid stream flowing through the throat portion along the primary flow path (Fig. 1); and
flowing the fluid stream toward a pump (19; Fig. 1).
With respect to claim 28: Shaw further discloses flowing the fluid stream at least partially about a diverter (25) positioned in the primary flow path (Fig. 1).
With respect to claim 30: Shaw further discloses flowing the fluid stream through one or more flow openings formed in the diverter (¶ [00219]; Fig. 1).
With respect to claim 31: Shaw further discloses the flowing of the fluid stream at least partially about the diverter and through the one or more flow openings formed in the diverter is conducted prior to the flowing of the portion of the fluid stream into the first return path (Fig. 1 shows flow through flow opening of 25 as fluid enters 25 before reaching 33).
With respect to claim 32: Shaw further discloses the apparatus comprises a conduit (13; ¶ [0015]), and the conduit comprises the first restriction (¶ [0015-16]; Fig. 1).
With respect to claim 33: Shaw discloses a method of regulating a fluid stream flowing from a subterranean geological formation, comprising: 
flowing the fluid stream into an apparatus (¶ [0015]; Fig. 1) positioned within a wellbore and along a primary flow path (¶ [0015]; Fig. 1), the primary flow path having a centerline axis that defines a first reference plane that projects radially from the centerline axis (Fig. 1); 
flowing the fluid stream through a first restriction (41) having a throat portion (45); 
flowing a portion of the fluid stream into a return inlet (where 25 and 31 meet in Fig. 1) of a first return path (35); 
returning the portion of the fluid stream through the return inlet, through the first return path, through a return outlet (where 35 and 41 meet in Fig. 1) of the first return path (Fig. 1), and through the first restriction and into the throat portion to mix the portion with portions of the fluid stream flowing through the throat portion along the primary flow path (Fig. 1), wherein the portion of the fluid stream is returned through one or more ports (portion from valve in 35 to where fluid exits 35 into 41 in Fig. 1)) into  of the return outlet at a first angle relative to the first reference plane (Fig. 1); and
flowing the fluid stream toward a pump (19; Fig. 1).
With respect to claim 36: Shaw further discloses the portion of the fluid stream is returned through one or more ports (from 33 to just after the end of the section containing the radially outward flow to 35 in Fig. 1) of the return inlet at a second angle relative to a second reference plane that projects radially from the centerline axis of the primary flow path (Fig. 1).
With respect to claim 37: Shaw further discloses the portion of the fluid stream returned through the one or more ports of the return outlet is returned radially inwards in an upstream direction from the return inlet to the return outlet (Fig. 1), and the portion of the fluid stream returned through the one or more ports of the return inlet is returned radially outwards in the upstream direction (Fig. 1).
With respect to claim 38: Shaw further discloses the portion of the fluid stream returned through the one or more ports of the return outlet flows about one or more return path restrictions (valve in 35; Fig. 1) positioned in the one or more ports of the return outlet (Fig. 1).
With respect to claim 39: Shaw further discloses the apparatus comprises a conduit (13; ¶ [0015]), and the conduit comprises the first restriction (¶ [0015-16]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fielder alone.
	With respect to claim 34: Fielder does not explicitly disclose the first angle is within a range of 30 degrees to 80 degrees. Having the angle be at different degrees, including the range of 30 degrees to 80 degrees, would result in different flow of fluid through the throat since the introduction of the return fluid at different angles would result in different mixing patterns. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the first angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw alone.
	With respect to claim 34: Shaw does not explicitly disclose the first angle is within a range of 30 degrees to 80 degrees. Having the angle be at different degrees, including the range of 30 degrees to 80 degrees, would result in different flow of fluid through the throat since the introduction of the return fluid at different angles would result in different mixing patterns. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the first angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,008,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the claims of the issued patent.

Allowable Subject Matter
Claims 25-26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672